Case: 13-20599      Document: 00512713376         Page: 1    Date Filed: 07/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20599
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 28, 2014
PATRICK WAYNE BELL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

RICHARD HICKS, Officially and Individually; MELANIE WARD, Officially
and Individually; FAUST AVILA, Officially and Individually; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1979


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Patrick Wayne Bell, Texas prisoner # 1190375, proceeding pro se and in
forma pauperis, filed a civil rights complaint under 42 U.S.C. § 1983 against
corrections officers Richard Hicks and Melanie Ward, medical doctor Fausto
Avila, and the Texas Department of Criminal Justice, alleging that he was
injured when the prison bus in which he was riding was involved in an accident


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20599     Document: 00512713376     Page: 2   Date Filed: 07/28/2014


                                  No. 13-20599

and that he was provided inadequate and delayed medical care for his injuries.
The district court granted summary judgment in favor of Hicks and dismissed
as frivolous the claims against the other defendants.
      Bell does not challenge the district court’s grant of summary judgment
in favor of Hicks with regard to the accident. He argues that Hicks was
deliberately indifferent to his health and safety when Hicks moved the bus
from the freeway to a gas station after the accident, knowing that the brakes
had failed. Although pro se briefs are afforded liberal construction, Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Because Bell has not briefed any challenge to the district court’s denial of his
motion to amend to add this claim or its failure to address this issue, any such
challenge is deemed abandoned. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Similarly, Bell has abandoned
by failing to adequately brief any challenge to the district court’s determination
that there was no legal basis for holding Ward liable for Hicks’s conduct.
      We review for an abuse of discretion the district court’s dismissal as
frivolous pursuant to § 1915(e)(2)(B)(i) of Bell’s claims against Dr. Avila. See
Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009). Bell alleged that at least
two nurses saw him on the date of the accident, and he did not allege any facts
that Dr. Avila knew of and wantonly disregarded a serious medical condition
or that any delay in treatment resulted in substantial harm. See Domino v.
Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001); Mendoza v.
Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). Accordingly, the district court did
not abuse its discretion by dismissing Bell’s claims against Dr. Avila. See
Brewster, 587 F.3d at 767.




                                        2
    Case: 13-20599    Document: 00512713376     Page: 3   Date Filed: 07/28/2014


                                 No. 13-20599

      Bell filed several motions to compel discovery and for the disclosure of
documents by Hicks and moved in the district court for sanctions against
Hicks’s attorney for failing to provide him with copies of all of the exhibits
attached to Hicks’s motion for summary judgment. The district court denied
these motions because Hicks was entitled to qualified immunity, which
shielded him from unnecessary discovery and because Bell had attached to his
pleading the missing documents. Bell makes no argument challenging these
determinations and, thus, has abandoned any challenge to the district court’s
denial of these motions. See Yohey, 985 F.2d at 224-25; Brinkmann, 813 F.2d
at 748. Bell’s assertion that defense counsel should be sanctioned for making
false declarations to the court is not supported by the record, and the district
court did not abuse its discretion by denying Bell’s motions for sanctions on
that basis. See Friends for Am. Free Enterprise Ass’n v. Wal-Mart Stores, 284
F.3d 575, 577-78 (5th Cir. 2002).
      He has not adequately briefed any argument in support of his
conclusional assertion that the district court was biased against him.
Accordingly, this argument is deemed abandoned. See Yohey, 985 F.2d at 224-
25; Brinkmann, 813 F.2d at 748.
      The judgment of the district court is AFFIRMED.




                                       3